Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ted James Johnson, Jr., petitions for a writ of mandamus claiming the district court was biased in denying relief ón his 28 U.S.C. § 2255 (2012) motion and requesting permission to file a second or successive § 2255 motion. We conclude that Johnson is not entitled to mandamus relief.
Mandamus relief is a drastic remedy and should be used only in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir.2003). Further, mandamus relief is available only when the petitioner has a clear right to the relief sought, In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988), and when there are no other means by which the relief sought could be granted. In re Beard, 811 F.2d 818, 826 (4th Cir.1987).
Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.2007).* Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.


 To the extent Johnson seeks authorization under 28 U.S.C. § 2244 (2012) to file a second or successive § 2255 motion, we deny authorization.